Case 5:20-cv-00087-RWS-CMC Document 35 Filed 03/05/21 Page 1 of 2 PageID #: 225




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                    TEXARKANA DIVISION

  STEVEN DAMIEN YOUNG,                               §
                                                     §
                                                     §   CIVIL ACTION NO. 5:20-CV-00087-RWS
                     Plaintiff,                      §
                                                     §
  v.                                                 §
                                                     §
  BALDEN POLK, ET AL.,                               §
                                                     §
                     Defendants.                     §

                                               ORDER

         Plaintiff Steven Young, proceeding pro se, filed the above-styled and numbered civil action

  complaining of alleged violations of his constitutional rights. The case was referred to the United

  States Magistrate Judge.

         Plaintiff filed a motion for temporary restraining order or preliminary injunction asking that

  prison officials be restraining from housing him in general population pending the outcome of this

  lawsuit. After review of the pleadings, the Magistrate Judge issued a Report recommending the

  motion for injunctive relief be denied. Docket No. 23. Plaintiff received a copy of this Report on

  February 2, 2021, but filed no objections. He is therefore barred from de novo review by the

  District Judge of those findings, conclusions, and recommendations and, except upon grounds of

  plain error, from appellate review of the unobjected-to factual findings and legal conclusions

  accepted and adopted by the District Court. Duarte v. City of Lewisville, Texas, 858 F.3d 348, 352

  (5th Cir. 2017).

         Nonetheless, the Court has reviewed the pleadings in this cause and the Report of the

  Magistrate Judge. Upon such review, the Court has determined the Report of the Magistrate Judge
Case 5:20-cv-00087-RWS-CMC Document 35 Filed 03/05/21 Page 2 of 2 PageID #: 226



       .
  is correct. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918,

  109 S.Ct. 3243 (1989) (where no objections to a Magistrate Judge’s Report are filed, the standard

  of review is “clearly erroneous, abuse of discretion and contrary to law.”). It is accordingly

         ORDERED that the Report of the Magistrate Judge (Docket No. 23) is ADOPTED as the

  opinion of the District Court. It is further

         ORDERED that the Plaintiff’s motion for a temporary restraining order or preliminary

  injunction (Docket No. 6) is DENIED.

         So ORDERED and SIGNED this 5th day of March, 2021.




                                                               ____________________________________
                                                               ROBERT W. SCHROEDER III
                                                               UNITED STATES DISTRICT JUDGE




                                                 Page 2 of 2
